Citation Nr: 1711330	
Decision Date: 04/07/17    Archive Date: 04/19/17

DOCKET NO.  10-15 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kersten, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from September 1977 to July 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2008 rating decision issued in by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied service connection for a right knee disability.  

The matter was previously before the Board in September 2013 and in October 2014, and was remanded for further development on both occasions.  

In September 2013, the Board remanded the issue of entitlement to service connection for a condition of the uterus to the RO for further development.  In an April 2014 rating decision, the RO granted service connection for a uterus condition with symptoms of menorrhagia and dysmenorrhea, and assigned a 0 percent evaluation effective October 31, 2007.  In its October 2014 remand, the Board found that in a July 2014 statement, the Veteran submitted a notice of disagreement with the initial noncompensable rating assigned for a uterus condition with symptoms of menorrhagia and dysmenorrhea.  The Board instructed the RO to issue a statement of the case (SOC) pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  The RO issued the SOC in September 2015.  The Veteran did not file a substantive appeal (VA Form 9), and therefore the issue of entitlement to a compensable rating for a uterus condition with symptoms of menorrhagia and dysmenorrhea is not before the Board on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In October 2014, the Board remanded the issue of entitlement to service connection for a right knee disability to determine the nature and etiology of any currently diagnosed right knee disability.  

The Veteran was afforded a September 2015 VA examination and the report reflects that the examiner reviewed the claims file. The VA examiner noted that the Veteran claimed a right knee disability, and that a diagnosis of bilateral knee joint osteoarthritis was identified.  With regard to the Veteran's history of her right knee disability, the examiner noted an onset of symptoms in 1978, related to a fall while jogging.  He noted that at the time, there were no symptoms, no diagnostics, no diagnosis, no treatment, and no history of surgery, no history of procedures, and no physical therapy, with no limited duty profile at the time of the injury or at the time of separation.  The medical opinion summary states "[t]he condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness."   The rationale was that there was no evidence of any right knee condition or complaints during military service.  Upon receipt of the September 2015 VA examination report, the RO contacted the VA examiner to request further discussion of the Veteran's contentions regarding continuity of symptomatology.  The VA examiner provided the following statement in an addendum, also dated September 2015:  "veteran has complained of intermittent symptoms since service."

The Board finds that the above opinion is inadequate as the examiner did not address the Board's specific request in October 2014 to acknowledge and discuss the Veteran's statements regarding injuring her right knee during service, and statements regarding continuity of symptomology since service.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand. Stegall v. West, 11 Vet. App. 268 (1998).

The Board further finds that while the September 2015 VA examiner provided an opinion that it was less likely than not "incurred in or caused by the claimed in-service injury, event or illness," he did not provide an adequate rationale for his conclusion, and did not provide or discuss the likely etiology of the Veteran's right knee osteoarthritis disability.  Additionally, while the VA examiner very briefly referenced the Veteran's contentions, the Board finds such discussion of the relevant statements made by the Veteran is insufficient.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Thus, the opinion is therefore of little probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 29 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  

When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  In light of the foregoing, the Board finds that the Veteran has not been provided an adequate VA examination that accurately considers all the evidence of record, and the Board must remand for an additional examination and opinion.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran the opportunity to identify or submit any additional pertinent evidence in support of her claim, to include relevant VA or private medical records, and lay statements.

2.  Schedule the Veteran for a VA examination, by a an examiner with the appropriate expertise, who has not previously examined her, to determine the nature and etiology of any diagnosed right knee disability.  The claims folder must be made available to the examiner performing the examination, and the examiner is asked to indicate that he or she has reviewed the claims folder.  All indicated tests should be accomplished, and all clinical findings should be reported in detail.

The examiner is requested to clearly set forth:

a) all current disabilities of the right knee

b) for each diagnosed right knee disability,  the examiner must opine as to the whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right knee disability was incurred in or is otherwise related to service.  The examiner must consider statements from the Veteran regarding injuring her right knee during service and continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

This opinion must be accompanied by adequate reasons and bases.  If the examiner finds that one etiology is more likely over another, such opinion should provide a clear rationale for that finding.

3.  Then, readjudicate the claim.  If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


